Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered August 2, 2007, convicting defendant, after a jury trial, of assault in the first degree, and sentencing him to a term of 12 years, unanimously affirmed.
*541Any error in failing to redact from the victim’s medical records matters not relevant to diagnosis and treatment was harmless in light of the overwhelming evidence establishing defendant’s guilt (see People v Kello, 96 NY2d 740, 744 [2001]).
Defendant’s claims that a detective’s testimony concerning her investigation constituted improper bolstering and that the court improperly determined that a child was competent to be sworn as a witness are unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits.
We perceive no basis for reducing the sentence. Concur— Tom, J.P., Friedman, Catterson and Moskowitz, JJ.